Case 1:18-cr-00457-AMD Document 150 Filed 04/15/20 Page 1 of 6 PageID #: 2067




                                                                                               H




                                                           April 15, 2020


VIA ELECTRONIC MAIL

Alexander A. Solomon
David K. Kessler
Julia Nestor
Sarah Evans
Kaitlin Farrell
Assistant United States Attorneys
United States Attorney’s Office
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

Laura Billings
Christian Nauvel
Trial Attorneys
Money Laundering and Asset Recovery Section
U.S. Department of Justice, Criminal Division
1400 New York Ave., NW, 10th Floor
Washington, D.C. 20005

Thea Kendler
David Lim
Trial Attorneys
Counterintelligence and Export Control Section
U.S. Department of Justice, National Security
Division
950 Pennsylvania Avenue, NW
Washington, D.C. 20530



Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD)
       (EDNY) – Bill of Particulars Request

Dear Counsel:

      Per our telephone conversation of April 8, 2020, we write regarding the Huawei
Defendants’ request for a bill of particulars pursuant to Rule 7(f). As you know, Defendants
Case 1:18-cr-00457-AMD Document 150 Filed 04/15/20 Page 2 of 6 PageID #: 2068


United States v. Huawei Technologies Co., Ltd., et al.
April 15, 2020
Page 2

made their request for a bill of particulars in a letter to you on March 26, 2019. That request has
now been pending for more than a year.

        We recognize that the government has been producing discovery during that period, but
discovery is now substantially complete regarding the particulars at issue, and it is not possible
for Defendants to ascertain most of those particulars from the discovery. For example, the
indictment refers extensively to bank transactions, but specifically cites only a handful of
allegedly illegal transactions. Meanwhile, the government has produced discovery concerning
more than 2,000,000 bank transactions. The government has an obligation to give Defendants
fair notice of which of those transactions it alleges are unlawful. Likewise, the indictment refers
to purported misstatements to financial institutions by unnamed Huawei personnel. But the
government has produced thousands of communications between Huawei personnel and
financial institutions. The government has an obligation to give Defendants fair notice of which
of those communications it alleges were fraudulent.

        As part of our meet and confer on April 8, you asked us to identify and prioritize the
particulars we were still seeking after having received the discovery. Defendants’ original list
from March of last year was already designed to include only those particulars that we believed
were necessary to prepare the defense. Nonetheless, we have attempted to further prioritize our
requests and provide more specificity to assist the government in responding. Likewise, during
our meet and confer you also asked us to review the Record of the Case and Supplemental
Record of the Case the government filed in the Canadian extradition proceeding regarding Ms.
Meng. We have reviewed those documents and narrowed our requests where they provided
relevant information.

       Accordingly, pursuant to Rule 7(f), we reiterate our request for specification of the
following information alleged in the Indictment:

Fraudulent Statements and Wires

       1.      Statements: Information identifying the alleged materially false and
               fraudulent statements or omissions that the government intends to rely
               upon to prove the bank and wire fraud and related conspiracy charges in
               the Indictment, including at a minimum:

               a. The date and time of each communication containing a relevant
                  pretense, representation, or promise or reflecting deceitful or dishonest
                  means;

               b. The means of each communication;

               c. The parties to each communication;
Case 1:18-cr-00457-AMD Document 150 Filed 04/15/20 Page 3 of 6 PageID #: 2069


United States v. Huawei Technologies Co., Ltd., et al.
April 15, 2020
Page 3

               d. The location of each party to each communication and the locations
                  through which each communication passed;

               e. The contents of each communication; and

               f. The manner in which the communication constituted a
                  misrepresentation or material omission and the basis of the allegation
                  that Defendants knew of and/or intended that misrepresentation or
                  material omission.

       2.      Wires: Information identifying all alleged wire communications (including
               written or oral communications conveyed or transmitted through the
               wires) referred to or that the government intends to rely upon to prove the
               wire fraud and related charges in the Indictment, including at a minimum:

               a. The date and time of each communication;

               b. The means of each communication, whether email or otherwise;

               c. The parties to each communication;

               d. The location of each party to each communication and the locations
                  through which each communication passed; and

               e. The contents of each communication, including any “writings, signs,
                  signals, pictures and sounds” transmitted.

       3.      Financial Institution 1 Termination: The identities of financial institutions
               other than U.S. Subsidiary 4 to which Huawei allegedly made material
               misrepresentations about the reason for the termination of its relationship
               with Financial Institution 1. See Indictment ¶ 84 (alleging that
               misrepresentations were made to U.S. Subsidiary 4, “among other
               financial institutions”).

       4.      Venue: Information regarding the connection between the purportedly
               fraudulent statements and the Eastern District of New York, including
               which components of U.S. Subsidiary 4 received the communications in
               the Eastern District of New York. See Indictment ¶ 84.

Financial Transactions

       5.      Illegal Transactions: Information identifying the financial transactions
               supporting the fraud, IEEPA, and money laundering counts in the
               Indictment.
Case 1:18-cr-00457-AMD Document 150 Filed 04/15/20 Page 4 of 6 PageID #: 2070


United States v. Huawei Technologies Co., Ltd., et al.
April 15, 2020
Page 4

       6.      EDNY Transactions: Information identifying in particular which U.S.-
               dollar clearing transactions relevant to the Indictment passed through the
               Eastern District of New York.

       7.      Other Dollar-Clearing Transactions: Information identifying any other
               U.S.-dollar clearing transactions allegedly processed “in furtherance of
               HUAWEI’s Iran based business.” See, e.g., Indictment ¶ 72.

       8.      Whether the “wires” referred to in Indictment ¶ 110(b), as opposed to the
               “communications” referred to in ¶ 110(a), refer to financial transactions or
               to other types of “wires.”

Information Identifying Specific Individuals or Institutions

       9.      Victim Institutions: The identities of Financial Institution 2; Financial
               Institution 3; and all other “Victim Institutions” referred to in the
               Indictment.

       10.     Dollar-Clearing Banks: The identities of Bank 1; Bank 2; and the “other
               financial institutions operating in the United States” that allegedly
               processed U.S.-dollar clearing transactions “in furtherance of HUAWEI’s
               Iran-based business” (in addition to U.S. Subsidiary 1), including which, if
               any, of the banks processed transactions through the Eastern District of
               New York.

       11.     Huawei Personnel: The identities of all “Huawei representatives” and
               employees referred to in the Indictment, including the redacted names.
               See, e.g., Indictment ¶¶ 75, 81, 84, 85.

       12.     U.S. Employee in Iran: The identity of Employee-1, as well as any other
               U.S. persons allegedly employed in Iran. See Indictment ¶ 70.
               (“Moreover, contrary to U.S. law, SKYCOM, on behalf of HUAWEI,
               employed in Iran at least one U.S. citizen (“Employee-1”), an individual
               whose identity is known to the Grand Jury.” (emphasis added)).

Conspiracy

       13.     Co-Conspirators: The identities of all alleged co-conspirators, whether
               indicted or unindicted.

Objects of the Scheme

       14.     The identity and location of the “money,” “fund,” “credit,” and “other
               property” that were the alleged objects of the bank fraud schemes charged
Case 1:18-cr-00457-AMD Document 150 Filed 04/15/20 Page 5 of 6 PageID #: 2071


United States v. Huawei Technologies Co., Ltd., et al.
April 15, 2020
Page 5

               in Counts 4, 5, 7 & 8, and the “money” and “property” that were the
               alleged objects of the wire fraud schemes charged in Counts 6 & 9.

Obstruction Charge

       15.     The identities of which alleged witnesses were moved “to the PRC, and
               beyond the jurisdiction of the U.S. government,” including the identity of
               Individual 4. See Indictment ¶¶ 87, 133(i).

       16.     Information regarding what specific “evidence in the United States of
               HUAWEI’s Iran-based business” was allegedly destroyed or concealed.
               See Indictment ¶ 87.

       17.     The date on which the relevant grand jury proceedings were initiated in
               the Eastern District of New York. See Indictment ¶ 128.

Means of Sanctions Violations

       18.     Whether, as part of the “Skycom Fraudulent Scheme” alleged in the
               Indictment, Huawei is alleged to have operated Skycom “to obtain
               otherwise prohibited U.S.-origin goods, technology and services” for
               Huawei’s Iran-based business other than “banking services” from the
               alleged Victim Financial Institutions, and if so, what goods, technology,
               and services. See Indictment ¶ 70.

       19.     Whether, apart from purportedly procuring U.S.-origin banking services
               and employing a U.S. citizen in Iran, Huawei is alleged to have in any
               other way “conducted its business in Iran in a manner that violated
               applicable U.S. law,” and if so, in what manner. See Indictment ¶¶ 71,
               118.

        Thank you for your attention to this matter. We appreciated your statement during our
call that you would provide us with a prompt written response to this letter, and we request that
you do so within two weeks. Given the length of time that Defendants’ request has been
pending, Defendants are prepared to move promptly to request relief from the Court to the extent
the government does not provide the information Defendants seek.
Case 1:18-cr-00457-AMD Document 150 Filed 04/15/20 Page 6 of 6 PageID #: 2072


United States v. Huawei Technologies Co., Ltd., et al.
April 15, 2020
Page 6

Sincerely,

SIDLEY AUSTIN LLP                                 JENNER & BLOCK LLP

By: /s/ Thomas C. Green                           By: /s/ David Bitkower
     Thomas C. Green                                  David Bitkower
     Mark D. Hopson                                   Matthew S. Hellman
     Michael A. Levy                                  JENNER & BLOCK LLP
     1501 K Street, NW                                1099 New York Avenue, NW
     Washington, D.C. 20005                           Washington, D.C. 20001
     Tel.: 202-736-8000                               Tel: 202-639-6048
     Email: tcgreen@sidley.com                        Email: dbitkower@jenner.com


       Counsel for Defendants Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,
                 Huawei Device USA Inc., and Futurewei Technologies, Inc.
